Name: Council Regulation (EEC) No 388/88 of 8 February 1988 amending Regulation (EEC) No 458/80 on collective projects for the restructuring of vineyards
 Type: Regulation
 Subject Matter: farming systems;  economic policy; NA;  cultivation of agricultural land;  Europe
 Date Published: nan

 12. 2. 88 Official Journal of the European Communities No L 39/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 388/88 of 8 February 1988 amending Regulation (EEC) No 458/80 on collective projects for the restructu ­ ring of vineyards in Council Directive 86/466/EEC of 14 July 1986 concer ­ ning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Spain) (4) ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas Article 9 ( 1 ) of Regulation (EEC) No 458/80 (2), as last amended by Regulation (EEC) No 3827/85 (3), provides for a common measure lasting seven wine ­ growing years from the date of application of that Regula ­ tion and whereas Article 14 thereof provides that it shall apply from 1 September 1980 ; Whereas Articles 8 and 9 of Regulation (EEC) No 458/80 provide that 34 000 hectares should be added for Spain, at an estimated cost of 26 500 000 ECU ; Whereas the interval between the date of Spain's acces ­ sion to the Community and the end of the period of application of the Regulation in question is particularly short ; Whereas, in order to enable Spain to achieve the objec ­ tives laid down in Regulation (EEC) No 458/80, the period of application of that Regulation for Spanish projects should be extended to 31 March 1988 ; Whereas, in order to avoid an increase in the volume of production, the possibility of aid for new planting should be discontinued and collective restructuring should be restricted to vineyards in zones producing quality wines psr, priority being granted to conversion from production of table wines to that of quality wine psr in vineyards located at the same time in less-favoured areas as defined HAS ADOPTED THIS REGULATION : Article 1 Article 9 of Regulation (EEC) No 458/80 is hereby amended as follows : 1 . Paragraph 1 is replaced by the following : ' 1 . The period envisaged for implementing the common measure shall be seven wine-growing years from the date of application of this Regulation, except in the case of Spain, where the period envisaged shall end on 31 March 1988 .' 2. The following paragraph is added : ' la. As regards the extension period for Spain , the second and third subpragraphs of Article 2 ( 1 ) and the second and third subpragraphs of Article 5 (2) shall not apply. By way of derogation :  from Article 2 (3), a collective restructuring project must be located in a zone producing a quality wine psr and in a less-favoured area within the meaning of Article 3 of Directive 75/268/EEC, and  from Article 5 (2), "2 418 and 3 022 ECU" is replaced by "2 000 and 2 500 ECU".' 3 . The following is added at the end of paragraph 2 : 'including 9 million ECU reserved for Spain for the extension period referred to in paragraph 1 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') Opinion delivered on 22 January 1988 (not yet published in the Official Journal). (2) OJ No L 57, 29 . 2. 1980, p. 27. (3) OJ No L 372, 31 . 12. 1985, p. 1 . (4) OJ No L 273, 24. 9 . 1986, p . 104. No L 39/2 Official Journal of the European Communities 12. 2. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1988 . For the Council The President I. KIECHLE